Citation Nr: 1138806	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-22 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include as secondary to a service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active duty service from October 1977 to January 1982 and from January 1986 to August 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  In accordance with Clemons, the Board finds that in any claim for service connection for a mental disorder the Board must consider any mental disorder that is reasonably raised by the record.  The medical evidence demonstrates that the Veteran has been diagnosed as having several acquired psychiatric disability to include a bipolar disorder, mood disorder, depression, and anxiety disorder.  Thus, the claims of service connection for an unspecified mental disorder, to include bipolar disorder and mood disorder are restated as on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary before a final decision may be made on the claim for service connection for an acquired psychiatric disability to include a bipolar disorder, mood disorder, depression, and anxiety disorder.  

The Veteran initially claimed service connection for a psychiatric disorder secondary to being diagnosed and treated for throat cancer during service.  

Service records contain an August 2000 Medical College of Wisconsin letter noting that the Veteran underwent a left tonsillectomy and neck resection for metastatic carcinoma.  He further underwent radiation and chemotherapy treatment.

The file also contains a March 1998 psychological evaluation for therapeutic assistance prior to treatment being mandated by the family advocacy committee.  At that time the Veteran was drinking excessively and having physical altercations with his wife.  The examiner noted a family history of alcohol dependence and paranoid schizophrenia.  The diagnosis was physical abuse of an adult.

The Veteran was afforded a VA mental disorders examination in May 2007.  The claims file was not made available to the examiner for review at that time.  The examiner noted that the Veteran reported treatment for depression while he was in service.  At that time he had been diagnosed with cancer of the tonsils and underwent chemotherapy and radiation therapy.  In addition he was undergoing a divorce at the time.  Since 2000 he reported at least three episodes of severe depression which generally lasted for a few months at a time.   His depression continues to the present time.  The examiner noted a family history and clinical presentation strongly suggestive of bipolar disorder.  The examiner did not provide a rationale for this statement.  In addition, the examiner did not provide a nexus opinion.  As noted, he also did not review the claims file or service treatment records.  The statement appears to be merely a recitation of the Veteran's lay history and review of recent VA clinical treatment records.  A mere recitation of the Veteran's self-reported lay history does not constitute competent medical evidence of diagnosis or causality.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); LeShore v. Brown, 8 Vet. App. 406 (1995) (unenhanced medical information recorded by a medical examiner).   

Therefore, the Board finds that further examination is necessary to provide a medical opinion with a rationale to include a review of the claims file and service treatment records before a decision on the merits may be made.  Once the Secretary determines that an examination or opinion is required to decide a claim, VA is required to ensure that such an examination or opinion is adequate; if it is not "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2; Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); see also Hicks v. Brown, 8 Vet.App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided psychiatric treatment since August 2002, not already associated with the claims files.  The RO/AMC must include the correct authorization and release forms to allow for the procurement of such records and should obtain them.

2.   If any outstanding records are appropriately identified and their release authorized (as necessary), the RO/AMC must attempt to obtain them.  All attempts to obtain these records should be documented in the claims file.

3.  Thereafter, afford the Veteran a VA psychiatric or psychological examination in order to ascertain the nature and etiology of any acquired psychiatric disorder, including a bipolar disorder, mood disorder, depression, and anxiety disorder.  The Veteran's VA claims folder should be provided to the examiner in conjunction with the examination.  The examination should include a detailed review of the Veteran's history and current complaints, as well as a comprehensive mental status evaluation and any and all indicated diagnostic testing deemed necessary.  All pertinent diagnoses should be set forth.

The examiner is asked to furnish an opinion as to the following:

Is it at least as likely as not (50 percent or greater probability) that any currently existing acquired psychiatric disorder originated in service, or, is otherwise attributable to the Veteran's military service.

The examiner is also requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any acquired psychiatric disorder present was caused or aggravated by one or more of the Veteran's service connected disabilities, to include his service connected squamous cell carcinoma of the left tonsil.

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus as to find against any such link.  More likely and as likely support the contended relationship; less likely weighs against the claim.

The examiner is also advised that the term aggravation means a permanent worsening beyond the natural progression of the disease or disability.

The examiner is also requested to provide a complete rationale for each opinion expressed.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  The RO/AMC should readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

